DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12, 21-23, 27-29, 41-43 and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 6471993 to Shastri.
Regarding Claims 5-7, 9-11, 21-23, 27-29, 41-43 and 48
	Shastri teaches a composite scaffold comprising a microporous matrix having a multitude of interconnected pores collectively defining void space having a measureable volume (Shastri, abstract, col. 1, lines 59-60, column 10, lines 2-4 and claim 8). Shastri teaches that the scaffold may comprise a structure supporting the microporous matrix such as polymer fibers, or a structure supporting the microporous matrix defining an interior space such as a titanium mesh or cage (Id., column 23, lines 24-29, column 24, lines 23-30). Shastri teaches that the composite has a density of between 0.1 and 0.7 g/cc and a void volume (porosity) of at least about 70% which overlaps the claimed range of between approximately 80 and 85% (Id., column 19, lines 17-19). Using the inverse of the density (between about 1.4 and 10 cc/g) and an exemplary desired percentage of void volume (85%) we get a range of between about 1.2 and 8.5 cc/g volume of void space which overlaps the claimed range of between 4 and 5 cc/g. Shastri 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding Claims 8, 12, 49
Shastri teaches that the surface area of the matrix is at least 1 m2/g which overlaps the claimed range of between 0.3 and 1.5 m2/g (Id., claim 6). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding Claims 21-23
	The limitations of the claims have been set forth above. Shastri teaches that the composite has a density of between 0.1 and 0.7 g/cc and a surface area of at least 1 m2/g which is equivalent to 10,000 cm2/g (Id., claim 6). Multiplying the surface area and the density will result in a void space surface area to measurable volume greater than 1,000 to 7,000 cm2/cm3 which overlaps the claimed ranges of between 9,000 and 12,000 cm2/cm3. It should be noted In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding Claims 41-43
Regarding the stiffness, ultimate strain and ultimate load of the composite scaffold although the prior art does not disclose the stiffness, ultimate strain or ultimate load of the composite, the claimed properties are deemed to naturally flow from the structure in the prior art since the Shastri reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention, such as a composite structure comprising the claimed void space, void diameter and a support structure.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Response to Arguments
Applicant's arguments filed April 22, 2021 have been fully considered but they are not persuasive. Applicant argues that Shastri does not describe a system or machine having separate structural components. Examiner respectfully disagrees. As set forth above, Shastri teaches that the scaffold may comprise a structure supporting the microporous matrix such as polymer fibers, or a structure supporting the microporous matrix defining an interior space such as a titanium mesh or cage (Id., column 23, lines 24-29, column 24, lines 23-30). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786